SUMMARY ORDER
Plaintiff-appellant Patrika L. Sherwood contends that the district court erred in granting summary judgment dismissing' her claims of various prohibited discriminations. We find no error in the district court’s action. In view of the strong evidence of plaintiffs poor work record, her instances of insubordination, and her refusal to complete work assignments, taken together with the absence of evidence supporting her claim of discriminatory motivation on the part of her employer, plaintiff failed to submit evidence from which a reasonable factfinder could find in her favor.
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the District Court be and it hereby is AFFIRMED.